DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 25, 2022 and November 11, 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-8 and 11-18 are amended in the response filed September 6, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed objections and rejections begin on page 3.
Indication of Eligible Subject Matter begins on page 41.
Response to Arguments begins on page 42.


Claim Objections
Claims 2, 4, 12, and 14 are objected to because of the following informalities:
Claims 2 and 12: “before linking the additional order the online order” should read “before linking the additional order to the online order”
Claims 4 and 14: “comprises an an integrated assembler device” should read “comprises ”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,853,871 (herein referred to as Patent ‘871), in view of Murray et. al. (US 8,204,799 B1, herein referred to as Murray), in further view of Elazary et. al. (US 20160304281 A1, herein referred to as Elazary). 

Claim 1:
Claim 1 of Patent ‘871 
Instant claims
Murray/Elazary teaches
Explanation
A system for use in preparing an online order for a customer, the system comprising:
A system comprising:


an order server including a processor 
one or more processors; and


a processor programmed to:
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors to perform:
Murray: [34:43-47] program instructions … may be received, sent or stored upon different types of computer-accessible media… a computer-accessible medium may include storage media or memory media such as… CD/DVD-ROM coupled to computer system 1000;

Murray: [33:39-43] Processors 1010 may be any suitable processor capable of executing instructions… processors 1010 may be a general-purpose or embedded processor implementing any of a variety of instruction set architectures
Patent ‘871 does not claim one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors to perform the steps of claim 1.

However, Murray teaches computer-accessible media that are non-transitory and store instructions that are executed by one or more processors. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the non-transitory computer-readable media as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to instantiate operating system functionality (Murray: [33:4-5]). Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
receive, from the customer device, a selection for purchase of at least one of the plurality of purchasable items displayed on the website;
generate a customer order report comprising… a customer identification associated with the customer;
upon receiving an indication from the customer device to complete the online order, identify the online order as finalized;
receiving, from a customer device at a first time, an online order of at least one of a plurality of items for a customer, wherein the online order comprises a customer identification for the customer;

The order submitted in Patent ‘871 must occur separately (i.e., at a first time) from the additional order because the online order is finalized prior to receiving a selection of one or more additional items.
receive, from the customer via the customer device, a selection of a pick-up time for the customer to retrieve the online order at the store;
receiving, from the customer device, a selection of a pick-up time for retrieval of the online order at a store;


transmit the customer order report to the order assembly server;
receive a selection of one or more additional items from the plurality of purchasable items to add to the pick-up time for the customer;
receiving, at a second time after the first time, an additional order for the customer comprising (i) one or more additional items from the plurality of items and (ii) the customer identification;
Murray: [31:57-60] the particular customer 50 places an additional order with another merchant 40, supplying a valid unique identifier that relates the later order with the prior order;

Murray: [31:21-24] the particular customer 50 may be offered the opportunity to have the items 35… shipped together with items 35 in the prior order;

Murray: [32:22-23] OMS 700 may analyze the orders on the basis of a unique identifier (e.g., a user ID)
The additional order submitted in Patent ‘871 must occur separately (i.e., at a second time after a first time) from the additional order because the online order is finalized prior to receiving a selection of one or more additional items.

Patent ‘871 does not claim that the additional order comprises one or more additional items and the customer identification.

However, Murray teaches that a unique identifier, such as a user ID, is used to identify each order of items placed by that customer. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included each order having a user ID as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to authenticate the user with respect to an existing user account (Murray: [26:31-32]). Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
link the second order identification to the first order identification associated with the customer identification;
linking the additional order to the online order based on the customer identification; and
Murray: [32:22-23] OMS 700 may analyze the orders on the basis of a unique identifier (e.g., a user ID);

Murray: [32:27-31] In response to identifying orders multiple orders of a customer 50 that can be consolidated for fulfillment… OMS 700 may be configured to perform such consolidation
The additional order in Patent ‘871 is linked to the online order based on identification because the first order identification and second order identification are linked.

Patent ‘871 does not claim that the orders are linked based on the customer identification. However, Murray teaches that the unique identifiers are used to link and consolidate orders.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included using a unique identifier such as a user ID for linking orders as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to obtain enhanced or reduced-cost fulfillment features (Murray: [30:14]). Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
add the additional order to the pick-up time for the customer when the selection of the one or more additional items is received before a respective pre-determined order cutoff time for the pick-up time;
when the additional order is received before a cutoff time for the pick-up time, 


send instructions to an assembler of one or more assemblers … configured to (1) read identifiers of the plurality of purchasable items on the customer order report, (2) retrieve the plurality of purchasable items from a facility, and (3) place the plurality of purchasable items in a designated location,
wherein the assembler comprises an automatic inventory retrieval system; and
transmit the additional order linked to the online order to the assembler to assemble the online order and the additional order for pick-up by the pick-up time.
 
sending instructions to an automatic inventory retrieval system comprising one or more robots, wherein each robot of the one or more robots is configured to (1) read respective identifiers for the at least one of the plurality of items of the online order and for the one or more additional items of the additional order, (2) retrieve the at least one of the plurality of items and the one or more additional items from a facility, and (3) place the at least one of the plurality of items and the one or more additional items in a designated location.
Murray: [17:42-45] customer orders may be processed by inventory management system 30 to generate instructions for a mechanical picker;

Elazary: [0034] the robot scans the shelf in order to find an item identified by a particular identifier. The particular identifier can be a Universal Product Code (UPC), other product code, serial number, or item feature that can be used to uniquely identify different items on a shelf. The robot then adjusts its x, y, and z spatial positions so that the retriever 240 is directly aligned with the target item. Once aligned, the robot activates the pull motor 440 to extend the suction assembly 450 towards the target item until contact is made; 

Elazary: [0036] Once the suction assembly 450 engages a target item, the pull motor 440 reverses and begins retracting the suction assembly 450 along with the target item engaged thereby. The pull motor 440 retracts the target item until it is aligned over the item deposit bin 470.
Thereafter, the suction assembly 450 disengages the target item. In some such embodiments, the suction assembly motor stops the vacuum and optionally applies positive pressure, thereby causing the item to fall into the item deposit bin 470. Alternatively, the pull motor 440 can produce a movement (e.g., vertical shaking) that disengages the suction assembly 450 from the target item. The cameras 410, 420, 430 ensure that the item is properly deposited.


Patent ‘871 does not claim that an automatic inventory retrieval system comprises one or more robots that reads respective identifiers for the items in the initial online order and the additional items of the additional order, retrieves the items from both orders, and place items from both orders in a designated location.

However, Murray teaches that the OMS system can comprise mechanical pickers (i.e., robots) and can validate the items in the initial and subsequent orders, retrieve the items in the initial and subsequent orders, and place the items in the initial and subsequent orders in a designated packaging area.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included using a unique identifier such as a user ID for linking orders as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to reducing packaging, item handling and shipping costs (Murray: [6:17-18]). Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Furthermore, Elazary teaches that each of the robots can read the respective identifiers of items, retrieve the items, and place the items in a designated location. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the robot as taught by Elazary in the order fulfillment system of Murray in order to free humans to focus on fulfilling and ensuring correctness of the order. (Elazary: [0005]).


Claim 2:
Claim 9 of Patent ‘871
Instant claims
Murray Teaches
Explanation
offer the one or more additional items of the additional order to the customer upon a determination that the additional order can be assembled along with the online order by
the pick-up time based on the estimated amount of time needed to assemble the additional order.
before linking the additional order the online order, determining that the one or more additional items can be assembled along with the online order by the pick-up time, as selected, based on an estimated amount of time needed to assemble the one or more additional items.
[17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc.
Patent ‘871 does not claim that determining whether items can be assembled occurs before linking of the orders.

However, Murray teaches that orders are only linked when the additional orders occur within a given timeframe (i.e., determining the additional items can be linked, and then actually linking them). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included using a unique identifier such as a user ID for linking orders as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to reducing packaging, item handling and shipping costs (Murray: [6:17-18]).


Claim 3:
Claims 1, 4, 5, 7 Patent ‘871
Instant claims
Explanation
(claim 1) add the additional order to the pick-up time for the customer when the selection of the one or more additional items is received before a respective pre-determined order cutoff time for the pick-up time; and
transmit the additional order to the order assembly server, wherein the order assembly server is configured to:
send instructions to an assembler
(claim 1)
wherein the assembler comprises an automatic inventory retrieval system
before sending the instructions to the automatic inventory retrieval system:
The determination of the assembler’s capacity to fulfill the additional order must occur before the instructions are sent to the assembler in the ‘871 patent because the additional order is added to the pickup time when the additional order is received before the predetermined cutoff, which occurs prior to the transmission of the additional order to the assembly server, which then sends the instructions to the assembler.
(claim 4) estimate an estimated amount of time needed to assemble the additional order.

estimating an amount of time needed to assemble the one or more additional items; and

(claim 5) send the estimated amount of time to the appointment server; and
the appointment server is configured to determine whether the assembler of the one or more assemblers has capacity to fulfill the additional order by the pick-up time.
(claim 7) notification from the appointment server that the assembler of the one or more assemblers has capacity to assemble the additional order.
determining, based on the amount of time, that the automatic inventory retrieval system has capacity to assemble the one or more additional items by the pick-up time of the online order, as selected.



Claim 4:
Claim 1 of Patent ‘871
Instant claims
Elazary Teaches
Explanation
wherein the assembler comprises an automatic inventory retrieval system
wherein the automatic inventory retrieval system comprises an an integrated assembler device
fig 4; [0033] a pull motor 440 that is connected to and moves a suction assembly 450, an item deposit bin 470, and a set of load cells 480
Patent ‘871 does not claim that the automatic inventory retrieval system comprises an integrated assembler device.

However, Elazary teaches a robot that has a pull motor, a suction assembly, an item deposit bin, and a set of load cells for retrieving items and placing in the item deposit bins.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the robot as taught by Elazary in the order fulfillment system of Murray in order to free humans to focus on fulfilling and ensuring correctness of the order. (Elazary: [0005]).	


Claim 5:
Claims 1, 4, 5 of Patent ‘871
Instant claims
Murray Teaches
Explanation
(claim 1) add the additional order to the pick-up time for the customer when the selection of the one or more additional items is received before a respective pre-determined order cutoff time for the pick-up time; and
transmit the additional order to the order assembly server, wherein the order assembly server is configured to:
send instructions to an assembler
(claim 1) wherein the assembler comprises an automatic inventory retrieval system
before sending the instructions to the automatic inventory retrieval system:

The estimated time for assemblers to assemble the additional order must occur before the instructions are sent to the assembler in the ‘871 patent because the additional order is added to the pickup time when the additional order is received before the predetermined cutoff, which occurs prior to the transmission of the additional order to the assembly server, which then sends the instructions to the assembler.
 an order forecasting server configured to estimate an estimated amount of time needed to assemble the additional order.

estimating, by an order forecasting server, an amount of time for one or more robots to assemble the additional order; and
[17:42-45] a mechanical picker;
Patent ‘871 does not claim robots.

However, Murray teaches mechanical pickers that can assemble orders. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included mechanical pickers as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to reducing packaging, item handling and shipping costs (Murray: [6:17-18]).
the order forecasting server is configured to send the estimated amount of time to the appointment server.
sending, by the order forecasting server, the amount of time to an appointment server.




Claim 6:
Claims 1, 5, 6 of Patent ‘871
Instant claims
Murray Teaches
Explanation
(claim 1) add the additional order to the pick-up time for the customer when the selection of the one or more additional items is received before a respective pre-determined order cutoff time for the pick-up time; and
transmit the additional order to the order assembly server, wherein the order assembly server is configured to:
send instructions to an assembler
(claim 1) wherein the assembler comprises an automatic inventory retrieval system
before sending the instructions to the automatic inventory retrieval system:

The capacity for the assemblers to assemble the additional order must occur before the instructions are sent to the assembler for the additional order in the ‘871 patent because the additional order is added to the pickup time when the additional order is received before the predetermined cutoff, which occurs prior to the transmission of the additional order to the assembly server, which then sends the instructions to the assembler.
 (claim 5) the appointment server is configured to determine whether the assembler of the one or more assemblers has capacity to fulfill the additional order by the pick-up time.
determining, by an appointment server, whether one or more robots have capacity to fulfill the additional order by the pick-up time; and
[17:42-45] a mechanical picker;

(claim 6) the appointment server is further configured to: send a notification to the order server of whether the assembler of the one or more assemblers has capacity to assemble the additional order.
sending, by the appointment server, a notification to an order server regarding whether the one or more robots have capacity to assemble the additional order by the pick-up time.
[17:42-45] a mechanical picker;
Patent ‘871 does not claim robots.

However, Murray teaches mechanical pickers that can assemble orders. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included mechanical pickers as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to reducing packaging, item handling and shipping costs (Murray: [6:17-18]).


Claim 7:
Claims 1, 6, 7 of Patent ‘871
Instant claims
Murray Teaches
Explanation
(claim 6) wherein the appointment server is further configured to:
send a notification to the order server of whether the assembler of the one or more assemblers has capacity to assemble the additional order.
(claim 1) send instructions to an assembler of one or more assemblers to begin assembling the at least one of the plurality of purchasable items for pick-up at the store based on the customer order report
(claim 1) wherein the assembler comprises an automatic inventory retrieval system
after sending, by the appointment server, the notification to the order server and after sending the instructions to the automatic inventory retrieval system:

Enabling checkout in the ‘871 patent must happen after sending the notification because the customer is enabled to checkout upon receipt of the notification by the order server. If the customer is enabled to checkout upon receipt of the notification, then the notification was sent before checkout was enabled for the customer. Checkout for additional items must also happen after sending the instructions for the online order to the assembler because customer order report is sent to the order assembly server and instructions to begin assembling the online order occurs before a selection of additional items is received.
 (claim 7) enable the customer to check out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the assembler of the one or more assemblers has capacity to assemble the additional order.
enabling, by the order server, the customer to check out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the one or more robots have the capacity to assemble the additional order by the pick-up time.
[17:42-45] a mechanical picker;
Patent ‘871 does not claim robots.

However, Murray teaches mechanical pickers that can assemble orders. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included mechanical pickers as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to reducing packaging, item handling and shipping costs (Murray: [6:17-18]).


Claim 8:
Claims 1, 6, 8 of Patent ‘871
Instant claims
Murray Teaches
Explanation
(claim 6) wherein the appointment server is further configured to:
send a notification to the order server of whether the assembler of the one or more assemblers has capacity to assemble the additional order.
(claim 1) send instructions to an assembler of one or more assemblers to begin assembling the at least one of the plurality of purchasable items for pick-up at the store based on the customer order report
(claim 1) wherein the assembler comprises an automatic inventory retrieval system
after sending, by the appointment server, the notification to the order server and after sending the instructions to the automatic inventory retrieval system:

Preventing checkout in the ‘871 patent must happen after sending the notification and after sending the instructions because the customer is prevented from checking out upon receipt of the notification, and the instructions are sent to the assembler after the original online order is submitted based on a customer order report. These steps must happen before receipt of the additional order because otherwise the customer would be able to submit an additional order past the deadline, and thus unable to be prevented from checking out.
 (claim 8) prevent the customer from checking out with the additional order for pick-up at the pick- up time upon receipt of the notification from the appointment server that the assembler of the one or more assemblers does not have capacity to assemble the additional order.
preventing, by the order server, the customer from checking out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the one or more robots do not have the capacity to assemble the additional order by the pick-up time.
[17:42-45] a mechanical picker;
Patent ‘871 does not claim robots.

However, Murray teaches mechanical pickers that can assemble orders. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included mechanical pickers as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to reducing packaging, item handling and shipping costs (Murray: [6:17-18]).


Claim 9:
Claim 10 of Patent ‘871
Instant claims
the one or more additional items comprise one or more services provided at the store
wherein the one or more additional items from the plurality of items comprise a service provided at the store.


Claim 10:
Claim 10 of Patent ‘871
Instant claims
the one or more additional items comprise one or more services provided at the store; and automatically reserve an appointment for a service to be performed at the pick-up time upon a determination that the service can be performed by a time of the pick-up time
automatically reserving an appointment for the service to be performed at the pick-up time at the store upon a determination that the service can be performed by a time of the pick-up time at the store


Regarding claims 11-20, claims 11-20 are directed to a method. Claims 11-20 recite limitations that are parallel in nature to those recited in claims 1-10. Therefore, claims 11-20 are rejected for substantially the same reasons as claims 1-10, respectively.
Claim 11 includes additional elements of:
A method.
The claims of patent ‘871 recite:
A method {‘871, claim 11: A method for preparing an online order for a customer}.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et. al. (US 8,204,799 B1, herein referred to as Murray), in view of Iacono et. al. (US 10,043,149 B1, herein referred to as Iacono), in further view of Elazary et. al. (US 20160304281 A1, herein referred to as Elazary).

With respect to claim 1, Murray discloses:
A system comprising {Murray, see at least: figs 7, 10}:
one or more processors {Murray, see at least: fig 10; [33:39-43] Processors 1010 may be any suitable processor capable of executing instructions}; and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors to perform {Murray, see at least: [34:43-47] program instructions … may be received, sent or stored upon different types of computer-accessible media… a computer-accessible medium may include storage media or memory media such as… CD/DVD-ROM coupled to computer system 1000; [33:39-43] Processors 1010 may be any suitable processor capable of executing instructions… processors 1010 may be a general-purpose or embedded processor implementing any of a variety of instruction set architectures}:
receiving, from a customer device at a first time, an online order of at least one of a plurality of items for a customer, wherein the online order comprises a customer identification for the customer {Murray, see at least: fig 10, #1060; [34:20-22] client devices 1060 may include devices associated with various ones of customers 50; [16:17-20] the given customer 50 may place separate orders with each one of the merchants 40, ordering a first item 35 or group of items 35 from a first merchant; [32:22-23] OMS 700 may analyze the orders on the basis of a unique identifier (e.g., a user ID)};
receiving, from the customer device, a selection for retrieval of the online order {Murray, see at least: fig 10, #1060; [34:20-22] client devices 1060 may include devices associated with various ones of customers 50; [17:36-37] a customer 50 requests expedited shipping for a given order};
receiving, at a second time after the first time, an additional order for the customer comprising (i) one or more additional items from the plurality of items and (ii) the customer identification {Murray, see at least: [32:22-23] OMS 700 may analyze the orders on the basis of a unique identifier (e.g., a user ID); [31:57-60] the particular customer 50 places an additional order with another merchant 40, supplying a valid unique identifier that relates the later order with the prior order};
linking the additional order to the online order based on the customer identification {Murray, see at least: [31:57-60] the particular customer 50 places an additional order with another merchant 40, supplying a valid unique identifier that relates the later order with the prior order; [31:21-24] the particular customer 50 may be offered the opportunity to have the items 35… shipped together with items 35 in the prior order; [32:22-23] OMS 700 may analyze the orders on the basis of a unique identifier (e.g., a user ID)}; and
when the additional order is received before a cutoff time, sending instructions to an automatic inventory retrieval system comprising one or more robots, wherein the automatic inventory retrieval system is configured to {Murray, see at least: [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc.; [3:48-50] system 30 may be configured to instruct an agent; [17:42-45] customer orders may be processed by inventory management system 30 to generate instructions for a mechanical picker; [32:41-55] After two or more orders placed by the particular customer 50 have been identified as linked or related dependent upon unique identifier(s), fulfillment center 10 may be instructed to select and ship the ordered items 35 to the particular customer 50}
(1) read respective identifiers for the at least one of the plurality of items of the online order and for the one or more additional items of the additional order {Murray, see at least: [23:1-4] OMS 700 may be configured to validate the order (e.g., by checking the order data to make sure all required elements are present, checking to determine that the item(s) exist and are in stock); [31:21-24] the particular customer 50 may be offered the opportunity to have the items 35… shipped together with items 35 in the prior order}, 
(2) retrieve the at least one of the plurality of items and the one or more additional items from a facility {Murray, see at least: [32:41-55] the various items 35 ordered by the particular customer 50 may be retrieved from storage; [3:48-50] system 30 may be configured to instruct an agent to select the appropriate item(s) 35 for a received order from storage facility 20}, and 
(3) place the at least one of the plurality of items and the one or more additional items in a designated location {Murray, see at least: [17:55-56] the retrieved items 35 may be delivered to a packaging area within fulfillment center 10 to be appropriately packaged for shipment}.
Although disclosing a system for order fulfillment, Murray does not disclose:
receiving a selection of a pick-up time for retrieval of the online order at a store.
However, Iacono teaches:
receiving a selection of a pick-up time for retrieval of the online order at a store {Iacono, see at least: [4:16-29] The order information 112 sent to the merchant 114 may identify one or more items 118 ordered by the buyers 110… the order information 112 may also specify a time at which the order is to be picked up… the service computing device 102 may indicate the predicted preparation time is correct and/or may confirm the pickup time specified by the service computing device 102}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the ability to pick-up the order at a store as taught by Iacono in the order fulfillment system of Murray in order to provide a particular courier with information for picking up a particular order from a merchant's pickup location and for delivering the order to a buyer delivery location (Iacono: [6:49-52]).
Additionally, Murray does not disclose:
wherein each robot of the one or more robots is configured to (1) read respective identifiers for the at least one of the plurality of items, (2) retrieve the at least one of the plurality of items from a facility, and (3) place the at least one of the plurality of items in a designated location.
However, Elazary teaches:
wherein each robot of the one or more robots is configured to (1) read respective identifiers for the at least one of the plurality of items {Elazary, see at least: [0034] the robot scans the shelf in order to find an item identified by a particular identifier. The particular identifier can be a Universal Product Code (UPC), other product code, serial number, or item feature that can be used to uniquely identify different items on a shelf}, 
(2) retrieve the at least one of the plurality of items from a facility {Elazary, see at least: [0034] The robot then adjusts its x, y, and z spatial positions so that the retriever 240 is directly aligned with the target item. Once aligned, the robot activates the pull motor 440 to extend the suction assembly 450 towards the target item until contact is made; [0036] Once the suction assembly 450 engages a target item, the pull motor 440 reverses and begins retracting the suction assembly 450 along with the target item engaged thereby. The pull motor 440 retracts the target item until it is aligned over the item deposit bin 470}, and 
(3) place the at least one of the plurality of items in a designated location {Elazary, see at least: [0036] Thereafter, the suction assembly 450 disengages the target item. In some such embodiments, the suction assembly motor stops the vacuum and optionally applies positive pressure, thereby causing the item to fall into the item deposit bin 470. Alternatively, the pull motor 440 can produce a movement (e.g., vertical shaking) that disengages the suction assembly 450 from the target item. The cameras 410, 420, 430 ensure that the item is properly deposited.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the robot as taught by Elazary in the order fulfillment system of Murray in order to free humans to focus on fulfilling and ensuring correctness of the order. (Elazary: [0005]).	

With respect to claim 2, Murray, Elazary, and Iacono teach the system of claim 1. Murray further discloses:
before linking the additional order the online order, determining that the one or more additional items can be assembled {Murray, see at least: [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc. Examiner interprets that the determination to link the orders occurs before the orders are actually linked}.
Although disclosing a timeframe for receiving additional orders, Murray does not disclose:
determining that the one or more additional items can be assembled along with the online order by the pick-up time, as selected, based on an estimated amount of time needed to assemble the one or more additional items.
However, Iacono teaches: 
determining that the one or more additional items can be assembled along with the online order by the pick-up time, as selected, based on an estimated amount of time needed to assemble the one or more additional items {Iacono, see at least: fig 3; [2:8-24] The buyer device may present received information about the one or more add-on items available to be added to the order in a graphic user interface (GUI). As time elapses following placement of the first order, certain ones of the add-on items may be removed or otherwise indicated to be no longer available in the GUI presented on the buyer device. For example, the service provider may determine a preparation time for the first order and respective preparation times for the add-on items. As the preparation time for each add-on item exceeds the remaining preparation time for the first order, those add-on items may be indicated in the user interface to be no longer available for ordering as an add-on item. In some examples, the user interface may present a countdown of the time remaining for the buyer to place an order for each add-on item before the add-on item becomes unavailable for ordering as an add-on}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included suggesting add-ons based on the amount of time available as taught by Iacono in the order fulfillment system of Murray in order to enable a buyer to add one or more items to an order that has already been submitted (Iacono: [3:57-59]).

With respect to claim 3, Murray, Elazary, and Iacono  teach the system of claim 1. Murray further discloses:
before sending the instructions to the automatic inventory retrieval system {Murray, see at least: [32:41-55] After two or more orders placed by the particular customer 50 have been identified as linked or related dependent upon unique identifier(s), fulfillment center 10 may be instructed to select and ship the ordered items 35 to the particular customer 50; [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc. Examiner notes that the orders are only linked if the additional order is placed within the given timeframe. Thus, the instructions for the prior order and later order are sent in combination to the assembler after determining whether the orders can be combined}:
determining, based on the amount of time, that the automatic inventory retrieval system has the capacity to assemble the one or more additional items {Murray, see at least: [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc.}.
Although disclosing the ability to determine whether to combine the items prior to instructing the packaging of the items, Murray does not disclose:
estimating an amount of time needed to assemble the one or more additional items; and
determining, based on the amount of time, the automatic inventory retrieval system has capacity to assemble the one or more additional items by the pick-up time, as selected.
However, Iacono teaches:
estimating an amount of time needed to assemble the one or more additional items {Iacono, see at least: fig 3; [2:8-24] the service provider may determine a preparation time for the first order and respective preparation times for the add-on items… the user interface may present a countdown of the time remaining for the buyer to place an order for each add-on item before the add-on item becomes unavailable for ordering as an add-on}; and
determining, based on the amount of time, the automatic inventory retrieval system has capacity to assemble the one or more additional items by the pick-up time, as selected {Iacono, see at least: fig 3; [2:8-24] As time elapses following placement of the first order, certain ones of the add-on items may be removed or otherwise indicated to be no longer available in the GUI presented on the buyer device… the service provider may determine a preparation time for the first order and respective preparation times for the add-on items. As the preparation time for each add-on item exceeds the remaining preparation time for the first order, those add-on items may be indicated in the user interface to be no longer available for ordering as an add-on item}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining whether an add-on can be included in an order as taught by Iacono in the order fulfillment system of Murray in order to enable a buyer to add one or more items to an order that has already been submitted (Iacono: [3:57-59]).

With respect to claim 4, Murray, Elazary, and Iacono teach the system of claim 1. Murray does not disclose:
wherein the automatic inventory retrieval system comprises an an integrated assembler device.
However, Elazary teaches:
wherein the automatic inventory retrieval system comprises an an integrated assembler device {Elazary, see at least: fig 4; [0033] a pull motor 440 that is connected to and moves a suction assembly 450, an item deposit bin 470, and a set of load cells 480}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the robot as taught by Elazary in the order fulfillment system of Murray in order to free humans to focus on fulfilling and ensuring correctness of the order. (Elazary: [0005]).	

With respect to claim 5, Murray, Elazary, and Iacono  teach the system of claim 1. Murray further discloses:
before sending the instructions to the automatic inventory retrieval system {Murray, see at least: [32:41-55] After two or more orders placed by the particular customer 50 have been identified as linked or related dependent upon unique identifier(s), fulfillment center 10 may be instructed to select and ship the ordered items 35 to the particular customer 50; [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc. Examiner notes that the orders are only linked if the additional order is placed within the given timeframe. Thus, the instructions for the prior order and later order are sent in combination to the assembler after determining whether the orders can be combined}:
an amount of time to assemble the additional order {Murray, see at least: [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc.}; and
one or more robots {Murray, see at least: [17:42-45] customer orders may be processed by inventory management system 30 to generate instructions for a mechanical picker}
Although disclosing a time limit for assembling the additional order, Murray does not disclose:
estimating, by an order forecasting server, an amount of time for one or more robots to assemble the additional order; and
sending, by the order forecasting server, the amount of time to an appointment server.
However, Iacono teaches:
estimating, by an order forecasting server, an amount of time for one or more assemblers to assemble the additional order {Iacono, see at least: fig 1, #102 (order forecasting server); fig 3; [2:8-24] the service provider may determine a preparation time for the first order and respective preparation times for the add-on items… the user interface may present a countdown of the time remaining for the buyer to place an order for each add-on item before the add-on item becomes unavailable for ordering as an add-on}; and
sending, by the order forecasting server, the amount of time to an appointment server {Iacono, see at least: fig 1, #102 (order forecasting server), 114 (appointment server); [4:25-27] the service computing device 102 may send order information 112 to a particular merchant 114 of a plurality of merchants 114(1)-114(M)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining whether an add-on can be included in an order as taught by Iacono in the order fulfillment system of Murray in order to enable a buyer to add one or more items to an order that has already been submitted (Iacono: [3:57-59]).

With respect to claim 6, Murray, Elazary, and Iacono  teach the system of claim 1. Murray further discloses:
before sending the instructions to the automatic inventory retrieval system {Murray, see at least: [32:41-55] After two or more orders placed by the particular customer 50 have been identified as linked or related dependent upon unique identifier(s), fulfillment center 10 may be instructed to select and ship the ordered items 35 to the particular customer 50; [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc. Examiner notes that the orders are only linked if the additional order is placed within the given timeframe. Thus, the instructions for the prior order and later order are sent in combination to the assembler after determining whether the orders can be combined}:
determining whether one or more robots have capacity to fulfill the additional order {Murray, see at least: [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc.; [17:42-45] customer orders may be processed by inventory management system 30 to generate instructions for a mechanical picker}.
Although disclosing linking orders only when the orders are placed in a given timeframe, Murray does not disclose:
determining, by an appointment server, whether one or more robots have capacity to fulfill the additional order by the pick-up time; and
sending, by the appointment server, a notification to an order server regarding whether the one or more assemblers have capacity to assemble the additional order by the pick-up time.
However, Iacono teaches:
determining, by an appointment server, whether one or more assemblers have capacity to fulfill the additional order by the pick-up time {Iacono, see at least: fig 1, #114; [4:24-29] the service provider 104 may predict the preparation time for the order, and the merchant information 116 sent by the merchant 114 to the service computing device 102 may indicate the predicted preparation time is correct and/or may confirm the pickup time specified by the service computing device 102}; and
sending, by the appointment server, a notification to an order server regarding whether the one or more assemblers have capacity to assemble the additional order by the pick-up time {Iacono, see at least: fig 1, #114; [4:24-29] the merchant information 116 sent by the merchant 114 to the service computing device 102 may indicate the predicted preparation time is correct and/or may confirm the pickup time specified by the service computing device 102}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included notifying whether an add-on can be included in an order as taught by Iacono in the order fulfillment system of Murray in order to enable a buyer to add one or more items to an order that has already been submitted (Iacono: [3:57-59]).

With respect to claim 7, Murray, Elazary, and Iacono  teach the system of claim 6. Murray does not disclose:
after sending the instructions to the automatic inventory retrieval system {Murray, see at least: [30:64-67] the unique identifier of a prior order may remain valid until the prior order has… completed the fulfillment process (e.g., … until the order is shipped). Examiner notes that the instructions are sent to the assembler at the picking step, which occurs prior to shipping. If the unique identifier of a prior order is valid until the order is shipped, then the additional orders can be linked after the instructions are sent and before the order is shipped.}:
enabling the customer to checkout with the additional order that the one or more robots have the capacity to assemble the additional order {Murray, see at least: [31:57-60] the particular customer 50 places an additional order with another merchant 40, supplying a valid unique identifier that relates the later order with the prior order; [17:32-35] the provider may only link orders that are placed or received within a given interval of time; [17:42-45] customer orders may be processed by inventory management system 30 to generate instructions for a mechanical picker}.
Although disclosing that a customer can still check out with an additional order after the fulfillment instructions have been sent, Murray does not disclose: 
after sending, by the appointment server, the notification to the order server:
enabling, by the order server, the customer to check out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the one or more robots have the capacity to assemble the additional order by the pick-up time.
However, Iacono teaches:
after sending, by the appointment server, the notification to the order server {Iacono, see at least: fig 1, #114; [4:24-29] the merchant information 116 sent by the merchant 114 to the service computing device 102 may indicate the predicted preparation time is correct and/or may confirm the pickup time specified by the service computing device 102}:
enabling, by the order server, the customer to check out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the one or more assemblers have the capacity to assemble the additional order by the pick-up time {Iacono, see at least: fig 1, #102, 114; [2:8-24] the service provider may determine a preparation time for the first order and respective preparation times for the add-on items; [2:34-40] when determining the preparation time for the first item ordered and for the add-on items, the service provider may take into consideration the current load on the particular merchant… the service provider may receive feedback from the merchant device regarding current orders, current prep times, and/or current inventory of the particular merchant; [10:7-11] the buyer application may present a GUI that displays information about the add-on items and the remaining time (e.g., a countdown) that the buyer 110 has left for placing an add-on order for particular add-on items}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining whether an add-on can be included in an order as taught by Iacono in the order fulfillment system of Murray in order to enable a buyer to add one or more items to an order that has already been submitted (Iacono: [3:57-59]).

With respect to claim 8, Murray, Elazary, and Iacono  teach the system of claim 6. Murray further discloses:
after sending the instructions to the automatic inventory retrieval system {Murray, see at least: [30:64-67] the unique identifier of a prior order may remain valid until the prior order has… completed the fulfillment process (e.g., … until the order is shipped). Examiner notes that the instructions are sent to the assembler at the picking step, which occurs prior to shipping. If the unique identifier of a prior order is valid until the order is shipped, then the additional orders can be linked after the instructions are sent and before the order is shipped.}:
the one or more robots do not have the capacity to link the additional order {Murray, see at least: [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc.; [17:42-45] customer orders may be processed by inventory management system 30 to generate instructions for a mechanical picker}.
Although disclosing that the orders are not linked if the later order is placed after the given timeframe, Murray does not disclose:
after sending, by the appointment server, the notification to the order server:
preventing, by the order server, the customer from checking out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the one or more robots do not have the capacity to assemble the additional order by the pick-up time.
However, Iacono teaches:
after sending, by the appointment server, the notification to the order server {Iacono, see at least: fig 1, #114; [4:24-29] the merchant information 116 sent by the merchant 114 to the service computing device 102 may indicate the predicted preparation time is correct and/or may confirm the pickup time specified by the service computing device 102}:
preventing, by the order server, the customer from checking out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the one or more assemblers do not have the capacity to assemble the additional order by the pick-up time {Iacono, see at least: fig 1, #104, 114; [2:8-24] the service provider may determine a preparation time for the first order and respective preparation times for the add-on items. As the preparation time for each add-on item exceeds the remaining preparation time for the first order, those add-on items may be indicated in the user interface to be no longer available for ordering as an add-on item; [2:34-40] when determining the preparation time for the first item ordered and for the add-on items, the service provider may take into consideration the current load on the particular merchant… the service provider may receive feedback from the merchant device regarding current orders, current prep times, and/or current inventory of the particular merchant}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included preventing adding add-ons in an order as taught by Iacono in the order fulfillment system of Murray in order to avoid disrupting preparation of the first order (Iacono: [1:15-16]).

With respect to claim 9, Murray, Elazary, and Iacono  teach the system of claim 1. Murray does not disclose:
wherein the one or more additional items from the plurality of items comprise a service provided at the store.
However, Iacono teaches:
wherein the one or more additional items from the plurality of items comprise a service provided at the store {Iacono, see at least: [3:16-21] the buyer may be able to order add-on items from other selected merchants based on proximity to the first merchant, and/or proximity to a predicted courier travel route, and/or based on predicted courier travel times; [4:36-40] the service computing device 102 may send order information 122 to a particular courier 120 who will pick up the order from the particular merchant 114 and deliver the order to the buyer 110 who placed the order}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included providing delivery service for an order as taught by Iacono in the order fulfillment system of Murray in order to provide a particular courier with information for picking up a particular order from a merchant's pickup location and for delivering the order to a buyer delivery location (Iacono: [6:49-52]).

With respect to claim 10, Murray, Elazary, and Iacono  teach the system of claim 9. Murray further discloses:
automatically reserving an appointment for the service to be performed at the pick-up time at the store upon a determination that the service can be performed by a time of the pick-up time at the store {Iacono, see at least: [6:13-24] the buyer application 134 may enable the buyer 110 to place an order from a merchant 114 in advance, such as for scheduling an order for delivery at a later time on the same day, at a specified time on a future day, or the like… when the merchant starts preparation of the order at the later point in time, the buyer may be invited, such as through an in-application notification, email, or other electronic communication, to order one or add-on items for the order at that time; [2:8-24] As time elapses following placement of the first order, certain ones of the add-on items may be removed or otherwise indicated to be no longer available in the GUI presented on the buyer device}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included making an appointment for an order as taught by Iacono in the order fulfillment system of Murray in order to provide a particular courier with information for picking up a particular order from a merchant's pickup location and for delivering the order to a buyer delivery location (Iacono: [6:49-52]).

Regarding claims 11-20, claims 11-20 are directed to a method. Claims 11-20 recite limitations that are parallel in nature to those recited in claims 1-10. Therefore, claims 11-20 are rejected for substantially the same reasons as claims 1-10, respectively.
Claim 11 includes additional elements of:
A method.
Murray discloses:
A method {Murray, see at least: figs 3-4; [8:22-25] a method through which a fulfillment services provider (or simply, provider) such as fulfillment center 10 may receive and process a request for inventory fulfillment services}.

Eligible Subject Matter
The following is an examiner’s statement of reasons for eligibility:
When considering each of the limitations, the Examiner has concluded that claims 1-20 are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claims 1-10 reciting a system (i.e., machine); and claims 11-20 reciting a method (i.e., process). With respect to independent claims 1 and 11, the eligible features include:
sending instructions to an automatic inventory retrieval system comprising one or more robots, wherein each robot of the one or more robots is configured to (1) read respective identifiers for the at least one of the plurality of items of the online order and for the one or more additional items of the additional order, (2) retrieve the at least one of the plurality of items and the one or more additional items from a facility, and (3) place the at least one of the plurality of items and the one or more additional items in a designated location. 
Claims 1-20 recite an abstract idea because the claims recite certain methods of organizing human activity, namely sales activities in the form of assembling online orders. However, the abstract ideas are integrated into a practical application because the claims utilize robots (particular machines) for performing the claimed steps. Therefore, claims 1-20 are eligible under 35 U.S.C. 101.


Response to Arguments
With respect to the provisional double patenting rejection, Applicant’s amendments overcome the original provisional rejection. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to the rejections under 35 U.S.C. 101, Applicant’s amendments have rendered the original rejection moot. Therefore, the rejection is hereby withdrawn.	

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carmeli (US 20160300291 A1) was used to understand other methods for picking orders off of shelves and distributing the items to customers.
Kim (2016 NPL) was used to further understand how Amazon is deploying robots in its warehouses for order fulfillment, specifically through its acquisition of Kiva robotics.
Sawers (2017 NPL) was used to understand how other companies are making and modifying humanoid robots for handling grocery items, specifically by fine-tuning them to better handle odd-shaped or delicate items.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625